Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Election/Restrictions
The election without traverse of Group I, claims 29-58 and the species: 

    PNG
    media_image1.png
    249
    650
    media_image1.png
    Greyscale

filed December 23, 2021 in response to the Office Action of October 29, 2021 is acknowledged. 
Claim 29-68 are currently pending.
 Claims 33, 34, 51-53, and 59-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 29-32, 35-50 and 54-58 are presented for examination as they read on the elected species. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
	On page 31 of the Substitute Specification (clean) filed June 26, 2020 the light chain sequence of Obinutuzumab is described. On the top of page 32 the specification that teaches that the light chain sequence is SEQ ID Ns: 10.  However, SEQ ID NO: 10 of the sequence listing is not identical to light chain on page 31, e.g., SEQ ID NO: 10 of the sequence listing begins QIVLS. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31, 35-50 and 54-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “the specificity determining residues of the heavy chain variable region” and “the specificity determining residues of the light chain variable region” in claim 29 are a relative term which renders the claim indefinite. The term “the specificity determining residues” is not defined by the claim, the specification does not provide a 
The term “a strong GCB COO status” in claims 30 and 52 is a relative term which renders the claim indefinite. The term “a strong GCB COO status” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 38 recites the limitation "the non-glycoengineered antibody".  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the non-glycoengineered antibody".  There is insufficient antecedent basis for this limitation in the claim.
The term “and prednisone or prednisone” in claim 46 renders the claim indefinite because it unclear if the chemotherapeutic agents can be administered individually in the alternative or if they are required to be administered in combination. 
Claims 31, 35-37, 39, 41-50, and 55-58 are also rejected because these claims are dependent on the rejected claims.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 58 was added after the filing date. The limitation of “wherein a strong GCB COO status of a tumor sample from the patient is identified by a LPS for the tumor sample that is less than the 25th percentile of LPS scores in a population of patients having DLBCL” in claim 58 has no clear support in the specification as originally filed. Applicants argue that support for new claim 58 can be found on page 68, lines 27-29. However, page 68, lines 27-29 discloses: “Bootstrap simulations identified an optimal LPS cutoff (≤ 725) for predicting G-CHOP benefit as the 25% (233/933) of GOYA pts with the lowest scores. These pts are referred to as particularly “strong -GCB” pts”, which is different from and does not support the recited limitation: “wherein a strong GCB COO status of a tumor sample from the patient is identified by a LPS for the tumor sample that is less than the 25th percentile of LPS scores in a population of patients having DLBCL”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 29-32, and 35-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (Chiu et al., 57th Annual Meeting & Exposition; Orlando, FL; December 5-8, 2015; Session 625; Poster III, in IDS), as evidenced by Gabellier (Gabellier et al., Therapeutic Advances in Hematology, 7(2):85-93, Publication Date: 2015-12-27) and Romanelli (Romanelli et al., Pub. No.: US 2017/0000900 A1, Publication Date: 2017-01-05).
It’s noted that GCB COO DLBCL and ABC COO DLBCL are the same as GCB DLBCL and ABC DLBCL, respectively, as evidenced by the paragraph [0005] of the 
Regarding claims 29-32, Chiu teaches CC-122 in combination with anti-CD20 monoclonal antibody obinutuzumab (GA101) for treating diffuse large B-cell lymphoma (DLBCL), See Background. As evidenced by the instant specification and claim 43, obinutuzumab has a heavy chain variable region of SEQ ID NO:1 and a light chain variable region of SEQ ID NO:2 of the instant application, See paragraph [0476]. Thus, obinutuzumab reads on the humanized Type II anti-CD20 antibody of the instant claim 29.
Chiu teaches in a DOHH2 xenograft model, the mean tumor volume (MTV) for vehicle treated controls was 2818 mm3 at the conclusion of the study, compared to CC-122 MTV of 1568 mm3 (44% tumor growth inhibition (TGI)). GA101 monotherapies at 0.5 and 3 mg/kg once weekly yielded dose-related MTVs of 1576 mm3 (44% TGI) and 826 mm3 (71% TGI), respectively. CC-122 in combination with GA101 at 0.5 mg/kg resulted in an MTV of 694 mm3 (75% TGI), whereas the combination of CC-122 with GA101 at 3 mg/kg yielded an MTV of 493 mm3 (83% TGI). All regimens produced TGI that was statistically different from vehicle treated control.
Romanelli (Romanelli et al., Pub. No.: US 2017/0000900 A1, Publication Date: 2017-01-05) teaches that DOHH2 is generally described in the literature as a follicular lymphoma model, but genetic characterization to determine the cell of origin showed DOHH2 to be DLBCL and is a GCB-DLBCL cell line. See Table 2 and its footnote.

Chiu teaches that these data provide proof of concept that a combination of CC-102 and GA101 in the treatment of DLBCL maybe clinically beneficial. 
Chiu teaches as set forth above. However, Chiu does not explicit teach a method of treating a patient having a DLBCL, comprising a humanized Type II anti-CD20 antibody, wherein a tumor sample from the patient treated with obinutuzumab/GA101 has a germinal center B-cell-like (GCB) cell-of-origin (COO) status as claim 29 stated. 
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to identify DLBCL patients that have has a germinal center B-cell-like (GCB) cell-of-origin (COO) status by taking tumor sample biopsies because of  the superior anti-tumor activity of CC-122 + obinutuzumab, particularly for GCB-DLBCL tumor cells (i.e. WSU-DLCL2), taught by Chiu, and see the potential to use this combination to treat GCB-DLBCL patients, also recognized by Chiu. From the teachings of the references, one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Regarding claims 37-43, as evidenced by Gabellier, “Obinutuzumab is the first humanized glycoengineered IgG1 anti-CD20 mAb to be tested in clinical trials. Obinutuzumab has been humanized by grafting the complementarity-determining region sequences from the murine antibody B-ly1 into human VH and VL acceptor frameworks. Obinutuzumab was expressed from Chinese hamster ovary (CHO) K1 cell lines engineered to constitutively overexpress the heavy and light chains of obinutuzumab as well as recombinant wild-type β-1,4-N-acetyl-glucosaminyltransferase III and wild-type Golgi α-mannosidase II leading to accumulation of antibody glycoforms containing bisected, complex, nonfucosylated oligosaccharides attached to asparagine 297 in the Fc region”, See the bridging paragraph of pages 86 and 87. Furthermore, such modifications induce increased affinity of obinutuzumab to both FcγRIIIa-158V and -158F compared with rituximab, translating into an increased induction of ADCC relative to rituximab in vitro, See page 87, col. 1 and para. 2.

Claims 54-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (Chiu et al., 57th Annual Meeting & Exposition; Orlando, FL; December 5-8, 2015; Session 625; Poster III, in IDS) as applied to claims 29-32 and 35-44 above, and further in view of Staudt (Staudt et al., Pub. No.: US 2016/0283653 A1, Publication Date: 2016-09-29).
do not provide a defined method to assign value of each coefficient (aj), nor disclose what expression value Xj (e.g. PCR cycles, signal intensity, ratio, or molecule numbers) should be used in the formula.  Thus, Xj can be any gene expression value and aj can be any coefficient value for the gene. 
Chiu teaches as set forth above. However, Chiu does not teach a strong GCB COO status of a tumor sample from the patient is identified by a linear predictor score (LPS), wherein the LPS is a weighted sum of the expression levels of the genes TNFRSF13B, LIMD1, IRF4, CREB3L2, PIM2, CYB5R2, RAB7L1, CCDC50, MME, SERPINA9, ASB 13, MAML3, ITPKB, MYBL1, S1PR2, R3HDM1, WDR55, ISY1, UBXN4, and TRIM56 and is calculated according the formula:
                 
                    L
                    P
                    S
                    
                        
                            X
                        
                    
                    =
                    
                        
                            ∑
                            
                                j
                            
                        
                        
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                            
                                
                                    X
                                
                                
                                    j
                                
                            
                        
                    
                    ,
                     
                
            
wherein Xj is the gene expression for gene j and aj is the coefficient for gene j.
	Staudt teaches method for selecting a treatment option for a diffuse large B cell lymphoma (DLBCL) subject. The method comprises: (a) isolating a
gene expression product from a biopsy sample from a DLBCL subject; (b) obtaining digital gene expression data from the isolated gene expression product, wherein the
digital gene expression data comprises data for genes in a gene expression signature, and wherein the gene expression signature comprises at least one of the following genes: ASB13, CCDC50, CREB3L2, CYB5R2, IRF4, ISY1, ITPKB, LIMD1, MAML3, MME, MYBL1, PIM2, R3HDM1, RAB7Ll, S1PR2, SERPINA9, TNFRSF13B, TRIM56, UBXN4, and WDR55; ( c) generating a weighted average of the expression levels of genes from the gene expression signature to thereby obtain a gene expression 
	Staudt teaches the level of expression of a gene may be determined based on the level of RNA, such as mRNA, See [0014].
Staudt teaches an embodiment, evaluating the likelihood that a particular DLBCL sample belongs to either the ABC subtype or the GCB subtype can involve calculating a predictor score using the 20 gene array containing the genes set forth in Table 3 or Table 6, See [0050]. These 20 genes in Table 3 or Table 6 are the same as the gene list of claim 54.
Staudt further teaches different set of model weights, house-keeping weights can be used to calculate the predictor score, See [0050].
Staudt teaches the weights associated with the 20 gene set of Table 6, and the cut-point for ABC/GCB submodel associated with the gene set. Staudt further teaches linear predictor scores can be created according the formula:
                
                    z
                    =
                    
                        
                            ∑
                            
                                i
                            
                        
                        
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                    
                
            
wherein yi, is the value assigned probe set for gene i (expression level of gene i); wi, are the weights associated with that probe set for the particular model (coefficient for gene i). See paragraphs [0051]-[0052] and claims 1-4.
prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat DLBCL patient with CC-122 and obinutuzumab, as taught by Chiu, and further identify GCB DLBCL patients based on weighted expression level of signature 20 gene set, by calculating a linear predictor score based on the formula taught by Staut to determine an optimal cut-off for treating GCB DLBCL patients. Because CC-122 and obinutuzumab show stronger anti-tumor activity and higher additive effects to GCB DLBCL cells than to ABC DLBCL cells, one of ordinary skilled in the art would have expected that the combination would be more effective to the GCB DLBCL patients.  The motivation would have been to identify the optimal patient population for the combination treatment, as recognized by Staut (selecting a treatment option for the subject based on the subject's classification and providing the treatment option to the subject).

Claim(s) 29-32, 35-44, and 46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitolo (Vitolo et al., Blood 128 (22):470, Publication Date: 2016-12-02, in IDS), as evidenced by Gabellier (Gabellier et al., Therapeutic Advances in Hematology, 7(2):85-93, Publication Date: 2015-12-27) and NCT01287741 (retrieved from: https://clinicaltrials.gov/ct2/show/NCT01287741, version of May 5, 2015) and GAZYVA (GAZYVA Prescribing Information, Reference ID: 4937323).
Regarding claims 29-32, and 48-50 Vitolo teaches that obinutuzumab (GA101; GAZYVA/GAZYVARO; G) is a glycoengineered, type II anti-CD20 monoclonal antibody with greater direct cell death induction and antibody-dependent cellular cytotoxicity/phagocytosis activity than rituximab, See Background. As evidenced by the 
Vitolo teaches a clinical trial: patients were randomized 1:1 to receive 8 (21-day) cycles of obinutuzumab (1000mg i.v. on Days 1, 8, and 15, Cycle 1 and Day 1, of Cycles 2-8) or rituximab (375mg/m2 i.v. on Day 1, Cycles 1-8) in combination with 6 or 8 cycles of CHOP (number of cycles preplanned in advance for all patients at each site). Preplanned radiotherapy was allowed for bulky or extranodal disease. The primary endpoint was investigator (INV)-assessed progression-free survival (PFS); for the target hazard ratio (HR) of 0.75, the 3-year PFS was expected to improve from 60% to 68%. Secondary endpoints included: PFS assessed by Independent Review Committee (IRC); overall survival (OS); complete response (CR) and overall response rate (ORR) with or without PET; and safety. See Methods.
Vitolo teaches that for the primary endpoint of INV-assessed PFS, there was no significant difference between obinutuzumab-CHOP and rituximab-CHOP (3-year PFS, 69% vs. 66%; stratified HR, 0.92; 95% confidence interval, 0.76, 1.12; p=0.3868). Secondary endpoints, including PFS by IRC, OS, and end-of-treatment ORR/CR rate (with and without PET), were consistent with the primary endpoint, with no clinically meaningful differences observed between the treatment arms. However, in a prespecified subgroup analysis of INV-assessed PFS, a stratified HR of 0.72 (95% CI, 0.50, 1.01) in favor of obinutuzumab-CHOP over rituximab-CHOP was determined for pts with GCB DLBCL (3-year PFS, 79% vs. 70%), See Results.

It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to identify DLBCL patients that have has a germinal center B-cell-like (GCB) cell-of-origin (COO) status by taking tumor sample biopsies because of  the superior anti-tumor activity of CHOP + obinutuzumab, particularly for GCB-DLBCL tumor cells (i.e. 3-year PFS, 79% vs. 70% over R-CHOP), taught by Vitolo, and see the potential benefit to use this combination to treat GCB-DLBCL patients. From the teachings of the references, one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Regarding, claims 35 and 36 the obinutuzumab/GA101 antibody of Vitolo is the same antibody as instantly claimed and thus would have the same effects on clinical outcome as claimed in claims 35 and 36.
Regarding claims 37-43, as evidenced by Gabellier, “Obinutuzumab is the first humanized glycoengineered IgG1 anti-CD20 mAb to be tested in clinical trials. Obinutuzumab has been humanized by grafting the complementarity-determining region sequences from the murine antibody B-ly1 into human VH and VL acceptor frameworks. Obinutuzumab was expressed from Chinese hamster ovary (CHO) K1 cell lines engineered to constitutively overexpress the heavy and light chains of obinutuzumab as well as recombinant wild-type β-1,4-N-acetyl-glucosaminyltransferase III and wild-type Golgi α-mannosidase II leading to accumulation of antibody glycoforms containing bisected, complex, nonfucosylated oligosaccharides attached to asparagine 297 in the in vitro, See page 87, col. 1 and para. 2.
Regarding claims 44 and 46, as evidenced by NCT01287741, cyclophosphamide, doxorubicin, vincristine and prednisolone are administered through iv every 21 days 6 or 8 cycles (CHOP therapy), See Assigned Interventions.
Regarding claims 47, as evidenced by GAZYVA, GAZYVA is a sterile, clear, colorless to slightly brown, preservative-free liquid concentrate for intravenous use. GAZYVA is supplied at a concentration of 25 mg/mL in 1,000 mg single-dose vials. The product is formulated in 20 mM L-histidine/L-histidine hydrochloride, 240 mM trehalose, 0.02% poloxamer 188. The pH is 6.0. See page 22, § DESCRIPTION.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitolo (Vitolo et al., Blood 128 (22):470, Publication Date: 2016-12-02, in IDS) as applied to claims 29-32, 35-44, and 46-50 above, and further in view of Miller (Miller et al., The New England Journal of Medicine, 339 (1): 21-26, Publication Date: 1998-07-02), as evidenced by The Science Behind Radiation Therapy (American Cancer Society, Publication Date: 2014-10-27) and DLBCL (retrieved from on March 3, 2022: https://lymphoma.org/aboutlymphoma/nhl/dlbcl/)
Vitolo teaches as set forth above. However, Vitolo does not teach the method of claim 44 further comprising administering to the patient ionizing radiation enhancing the 
As evidenced by the Science Behind Radiation Therapy: “Radiation used for cancer treatment is called ionizing radiation because it forms ions (electrically charged particles) in the cells of the tissues it passes through. It creates ions by removing electrons from atoms and molecules. This can kill cells or change genes so the cells stop growing”, See pages 3-4, § Types of radiation used to treat cancer. Thus, administering a radiotherapy reads on “administering to the patient ionizing radiation”.
Miller teaches that patients with clinically localized, intermediate- or high-grade non-Hodgkin's lymphoma usually receive initial treatment with a doxorubicin-containing regimen such as cyclophosphamide, doxorubicin, vincristine, and prednisone (CHOP). Pilot studies suggest that eight cycles of CHOP alone or three cycles of CHOP followed by involved-field radiotherapy are effective in such patients. See whole document, Abstract in particular.
Miller teaches comparisons of these two approaches in a prospective, randomized, multi-institutional study. The end points were progression-free survival, overall survival, and life-threatening or fatal toxic effects. Two hundred eligible patients were randomly assigned to receive CHOP plus radiotherapy, and 201 received CHOP alone. See whole document, Abstract in particular.
Miller teaches that patients treated with three cycles of CHOP plus radiotherapy had significantly better progression-free survival (P=0.03) and overall survival (P=0.02) than patients treated with CHOP alone. The five-year estimates of progression-free survival for patients receiving CHOP plus radiotherapy and for patients receiving CHOP 
Miller teaches that three cycles of CHOP followed by involved-field radiotherapy are superior to eight cycles of CHOP alone for the treatment of localized intermediate- and high-grade non-Hodgkin's lymphoma. See whole document, Abstract in particular.
It is also noted that DLBCL is the most common type of non-Hodgkin lymphoma in the United States and worldwide, as evidenced by DLBCL, See paragraph 1.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat GCB DLBCL patients with a therapy comprising administering a combination of obinutuzumab and CHOP, as taught by Vitolo, and further add a step of administering to the patient ionizing radiation (radiotherapy), as taught by Miller, because ionizing radiation can significantly enhance the CHOP therapy’s therapeutic efficacy. Based on the teaching of the references, one of ordinary skilled in the art would have had a reasonable expectation that adding radiotherapy would improve the therapeutic efficacy for treatment method of claim 29. One of skill in the art would have been motivated to find the optimal treatment for cancers like GCB 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/           Primary Examiner, Art Unit 1642